Exhibit 10.1

AMENDMENT NO. 2 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), is dated as of June 26, 2018, and made by and among RHP HOTEL
PROPERTIES, LP, a Delaware limited partnership, (together with any permitted
successors and assigns, the “Borrower”), RYMAN HOSPITALITY PROPERTIES, INC.
(“Parent”), the GUARANTORS party to the Existing Credit Agreement (as defined
below) (the “Guarantors”), the PLEDGORS party to the Pledge Agreement (as
defined in the Existing Credit Agreement) (the “Pledgors”), the TRANCHE B TERM
LENDERS (as defined in the Existing Credit Agreement) party hereto with respect
to the 11.13 Amendment (as defined below) (the “Consenting Tranche B Term
Lenders”), all of the TRANCHE B TERM LENDERS party to the Existing Credit
Agreement after giving effect to the Master Assignment (as defined below) (the
“Current Tranche B Term Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”).

RECITALS

WHEREAS, pursuant to the Fifth Amended and Restated Credit Agreement, dated as
of May 11, 2017, by and among the Borrower, the Parent, the Lenders from time to
time party thereto, and the Administrative Agent, as amended pursuant to
Amendment No. 1 to Fifth Amended and Restated Credit Agreement, dated as of
May 23, 2017 (as may have been further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among other
things, the Tranche B Term Lenders party thereto disbursed to the Borrower a
senior secured Tranche B Term Loan Facility in the original principal amount of
Five Hundred Million Dollars ($500,000,000). The Existing Credit Agreement, as
amended by the 11.13 Amendment (as defined below) and the Repricing Amendment
(as defined below), is herein referred to as the “Credit Agreement”)

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Consenting Tranche B Term Lenders have agreed, to provide the Borrower with the
ability to replace non-consenting Tranche B Term Lenders with Eligible
Assignees, and to amend certain provisions of the Existing Credit Agreement
related thereto. The amendment described in this recital paragraph and set forth
in Section 2 below is referred to herein as the “11.13 Amendment”. The
Consenting Tranche B Term Lenders comprise the Required Lenders of the Class of
Tranche B Term Lenders existing prior to the effectiveness of the Master
Assignment (as defined below).

WHEREAS, immediately following the effectiveness of the 11.13 Amendment, certain
of the Tranche B Term Lenders shall assign their portions of the Tranche B Term
Loans to Deutsche Bank AG New York Branch pursuant to the terms of the new
Section 11.13 of the Credit Agreement (such assignments, collectively, the
“Master Assignment”), which Master Assignment shall be deemed effective
immediately following the effectiveness of the 11.13 Amendment and immediately
prior to Repricing Amendment. After giving effect to the Master Assignment, the
Current Tranche B Term Lenders shall comprise the entire Class of Tranche B Term
Lenders under the Credit Agreement.



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Current Tranche B Term Lenders have agreed, effective immediately following the
Master Assignment, (i) to reduce the Applicable Margin applicable to the Tranche
B Term Loan Facility to two percent (2.00%), (ii) to extend the date of
commencement of any Excess Cash Flow payments by one (1) year, (iii) to extend
the date that the prepayment fee required in connection with a Repricing Event
reduces to 0% to be the six-month anniversary of the Amendment No. 2 Effective
Date, and (iv) to amend certain provisions of the Existing Credit Agreement
related thereto. The amendments described in this recital paragraph and set
forth in Section 3 below are referred to collectively as the “Repricing
Amendment”.

WHEREAS, pursuant to Section 11.01 of the Existing Credit Agreement, the Parent,
the Borrower, the Loan Parties, all of the Consenting Tranche B Term Lenders and
the Administrative Agent, agree to amend the Existing Credit Agreement in order
to effectuate the 11.13 Amendment on the terms set forth herein.

WHEREAS, pursuant to Section 11.01 of the Existing Credit Agreement, the Parent,
the Borrower, the Loan Parties, all of the Current Tranche B Term Lenders and
the Administrative Agent, agree to amend the Existing Credit Agreement in order
to effectuate the Repricing Amendment on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Existing Credit Agreement. The rules of
interpretation set forth in Section 1.02 of the Existing Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Existing Credit Agreement shall, after this Agreement becomes
effective, refer to the Existing Credit Agreement as amended hereby. For the
avoidance of doubt, from and after the Amendment No. 2 Effective Date, any
references to “date hereof” or “date of this agreement” in the Existing Credit
Agreement shall continue to refer to May 11, 2017.

SECTION 2. 11.13 Amendment. The Existing Credit Agreement is, effective as of
the Amendment No. 2 Effective Date and immediately prior to the effectiveness of
the Master Assignment and the Repricing Amendment, hereby amended as follows:

(a) Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following defined term (and the corresponding definition) thereto:

“Non-Consenting Tranche B Term Lender” means (i) any Tranche B Term Lender that
does not approve any consent, approval, amendment or waiver that (a) requires
the consent of all Tranche B Term Lenders or all affected Tranche B Term Lenders
in accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders of the Class of Tranche B Term Lenders.

(b) Section 11.13 of the Existing Credit Agreement is hereby amended and
restated in its entirety with the following:

 

2



--------------------------------------------------------------------------------

“11.13. Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or a Non-Consenting Tranche B Term Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, provided no Default or Event of Default then exists,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any assignment resulting from a Tranche B Term Lender
becoming a Non-Consenting Tranche B Term Lender, the applicable assignee shall
have consented to the applicable consent, approval, amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender (or, in the case of a
Non-Consenting Tranche B Term Lender, a grant of the applicable consent by such
Lender) or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each Lender required to make an
assignment or delegation pursuant to this Section 11.13 shall be deemed to have
consented to such assignment or delegation upon receipt and acceptance by such
Lender of all amounts due to such Lender as specified in subsection (b) above.”

SECTION 3. Repricing Amendment. The Existing Credit Agreement is, effective as
of the Amendment No. 2 Effective Date and immediately after the effectiveness of
the Master Assignment (which shall be effective immediately following the 11.13
Amendment), hereby amended as follows:

 

3



--------------------------------------------------------------------------------

(a) Section 1.01 of the Existing Credit Agreement is hereby amended by replacing
clause (c) of the definition of “Applicable Margin” with the following:

“(c) in the case of Tranche B Term Loans, (i) the Applicable Margin for Tranche
B Term Loans that are Eurodollar Rate Loans shall be 2.00%, and (ii) the
Applicable Margin for Tranche B Term Loans that are Base Rate Loans shall be
1.00%.

(b) Section 2.05(a)(iii) of the Existing Credit Agreement is hereby amended and
restated in its entirety with the following:

“(iii) Any prepayment made pursuant to this Section 2.05(a)(i) or
Section 2.05(b)(v) of the Tranche B Term Loans as a result of a Repricing Event
shall be accompanied by a prepayment fee, which shall initially be 1% of the
aggregate principal amount prepaid and shall decline to 0% after December 26,
2018. Such amounts shall be due and payable to the Tranche B Lenders on the date
of effectiveness of such Repricing Event.”

(c) Section 2.05(b)(vi) of the Existing Credit Agreement is hereby amended by
replacing the reference to “December 31, 2018” with a reference to “December 31,
2019”.

SECTION 4. Conditions to Amendment. This Agreement shall become effective as of
the first date (the “Amendment No. 2 Effective Date”) when each of the following
conditions shall have been satisfied or waived in writing by the Administrative
Agent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article VI of the Existing
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Amendment No. 2 Effective Date after
giving effect to both the 11.13 Amendment and the Repricing Amendment, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Existing
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.

(b) No Default. No Default shall exist.

(c) This Agreement. The Administrative Agent shall have received executed
counterparts hereof that, when taken together, bear the signatures of the Loan
Parties, the Guarantors, the Consenting Tranche B Term Lenders, the Current
Tranche B Term Lenders, and the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(d) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Amendment No. 2 Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (A) each Loan Party is in compliance with all
existing financial obligations, (B) all material governmental, shareholder and
third party consents and approvals, if any, with respect to the Loan Documents
executed and delivered in connection with this Agreement and the transactions
contemplated thereby have been obtained (and attaching copies thereof), and
(C) that no action, suit, investigation or proceeding is pending or threatened
in any court or before any arbitrator or governmental instrumentality that
purports to affect any Loan Party or any transaction contemplated by the Loan
Documents executed and delivered in connection with this Agreement, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect.

(e) Fees and Expenses. The Borrower shall have paid all fees required in
connection with this Agreement and all costs and expenses (including attorneys’
costs and fees) incurred by the Administrative Agent and the Tranche B Term Loan
Arranger in documenting or implementing same.

(f) Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel of the Administrative Agent and the Tranche B Term
Loan Arranger to the extent invoiced prior to or on the Amendment No. 2
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent or the
Tranche B Term Loan Arranger, as applicable).

SECTION 5. Reaffirmation. By signing this Agreement, each Loan Party hereby
confirms that this Agreement shall not effect a novation of any of the
obligations of the Loan Parties under the Existing Credit Agreement, which
obligations continue in full force and effect as set forth in the Credit
Agreement, and each Loan Party and each Pledgor acknowledges and confirms that
the obligations of the Loan Parties under the Existing Credit Agreement as
modified or supplemented hereby and the Loan Parties and the Pledgors under the
other Loan Documents (i) are entitled to the benefits of the guarantees, pledge
of and/or grant of the security interests set forth or created in the Collateral
Documents and the other Loan Documents, (ii) constitute “Obligations” and
“Secured Obligations” or other similar term for purposes of the Credit
Agreement, the Collateral Documents and all other Loan Documents,
(iii) notwithstanding the effectiveness of the terms hereof, the Collateral
Documents and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects. Each
Loan Party and each Pledgor hereby ratifies and confirms that all Liens granted,
conveyed, or assigned to the Administrative Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.

SECTION 6. Applicable Law; Jurisdiction; Venue.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER, EACH PLEDGOR AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE JOINT LEAD ARRANGERS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY PLEDGOR OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER, EACH PLEDGOR AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

6



--------------------------------------------------------------------------------

SECTION 7. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the
Administrative Agent under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

SECTION 8. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

SECTION 9. Miscellaneous.

(a) This Agreement shall constitute an amendment of the Existing Credit
Agreement and a “Loan Document”. The Borrower shall pay all reasonable fees,
costs and expenses of the Administrative Agent and the Tranche B Term Loan
Arranger incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby.

(b) For the avoidance of doubt, the effectiveness of this Agreement and the
Master Assignment shall be deemed to occur in the following order: (i) first,
the 11.13 Amendment shall be deemed effective, (ii) second, the Master
Assignment shall be deemed effective, and (iii) third, the Repricing Amendment
shall be deemed effective. The Consenting Tranche B Term Lenders are executing
this Agreement for the purpose of consenting to the 11.13 Amendment and also, in
their capacity as Current Tranche B Term lenders, consenting to the Repricing
Amendment, and the Current Tranche B Term Lenders (which term shall include all
Consenting Tranche B Term Lenders together with Deutsche Bank AG New York Branch
following the Master Assignment), are executing this Agreement for the limited
purpose of consenting to the Repricing Amendment.

SECTION 10. Arranger Titles. From and after the Second Amendment Effective Date,
the following entities shall have the following titles with respect to the
Tranche B Term Loan Facility:

 

7



--------------------------------------------------------------------------------

Deutsche Bank Securities Inc.   Left Lead Arranger, Syndication Agent, Joint
Book Runner, and Co-Documentation Agent U.S. Bank National Association   Right
Lead Arranger and Joint Book Runner Wells Fargo Securities LLC   Joint Lead
Arranger, Joint Book Runner, and Co-Documentation Agent JPMorgan Chase Bank,
N.A.   Joint Lead Arranger, Joint Book Runner, and Co-Documentation Agent
Merrill Lynch, Pierce, Fenner & Smith Incorporated   Joint Lead Arranger, Joint
Book Runner, and Co-Documentation Agent Credit Agricole Corporate and Investment
Bank   Joint Lead Arranger, Joint Book Runner, and Co-Documentation Agent The
Bank of Nova Scotia   Joint Lead Arranger, Joint Book Runner, and
Co-Documentation Agent Capital One, N.A.   Joint Lead Arranger, Joint Book
Runner, and Co-Documentation Agent

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER AND PLEDGOR:   RHP HOTEL PROPERTIES, LP,  

a Delaware limited partnership, as Borrower and as a Pledgor

          By: RHP Partner, LLC,  

               a Delaware limited liability company,

                 its general partner                   By:                     
                                                             Mark Fioravanti  
                            Vice President GUARANTORS AND PLEDGORS:   RYMAN
HOSPITALITY PROPERTIES, INC.,   a Delaware corporation, as a Guarantor and a
Pledgor   By:                                                                   
      Mark Fioravanti       President and Chief Financial Officer   RHP PROPERTY
GP, LP,   a Florida limited partnership, as a Guarantor         By: Opryland
Hospitality, LLC,                 a Tennessee limited liability company  
              its general partner         By:                               
                                                     Mark Fioravanti  
                    Vice President

Signature Page – Amendment No. 2 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RHP PROPERTY GT, LP, a Delaware limited partnership, as a Guarantor   By:
Opryland Hospitality, LLC,          a Tennessee limited liability company,  
       its general partner   By:                                     
                                       Mark Fioravanti                   Vice
President

RHP PROPERTY NH, LLC,

a Maryland limited liability company, as a Guarantor and a Pledgor

By:  

 

          Mark Fioravanti           Vice President

RHP PARTNER, LLC,

a Delaware limited liability company, as a Guarantor and a Pledgor

By:  

 

          Mark Fioravanti           Vice President

Signature Page – Amendment No. 2 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RHP HOTELS, LLC,

a Delaware limited liability company, as a Guarantor and a Pledgor

By:  

 

          Mark Fioravanti           Vice President

RHP PROPERTY GT, LLC,

a Delaware limited liability company, as a Guarantor and a Pledgor

By:  

 

          Mark Fioravanti           Vice President

OPRYLAND HOSPITALITY, LLC,

a Tennessee limited liability company, as a Guarantor and a Pledgor

By:  

 

          Mark Fioravanti           Vice President

Signature Page – Amendment No. 2 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION,   in its
capacity as Administrative Agent

 

  By:                                                                           
      Name: Anand. J. Jobanputra         Title: Senior Vice President

Signature Page – Amendment No. 2 to Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENTING TRANCHE B TERM LENDERS:

_______________________________,

as a Consenting Tranche B Term Lender

By:                                                              

Name:

Title: